Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Hotta et al (US PG Pub No. 2018/0087462) teaches 
A straddled vehicle engine unit mountable to a straddled vehicle, the straddled vehicle engine unit comprising: 
an internal combustion engine, 
including a crankshaft, and 
a crank angle signal output unit that periodically outputs a crank angle signal in accordance with rotation of the crankshaft, the internal combustion engine being configured to repeat at least two kinds of strokes on a cycle of every 720-degree rotation of the crankshaft; and 
a misfire detection device, including a crankshaft rotation speed fluctuation physical quantity acquisition unit and a misfire determination unit, wherein 
the crankshaft rotation speed fluctuation physical quantity acquisition unit is configured to acquire a physical quantity related to an amount of fluctuation in a rotation speed of the crankshaft in one kind of stroke, out of the at least two kinds of strokes, based on the crank angle signal from the crank angle signal output unit, and 
the misfire determination unit is configured to perform a misfire determination in response to each acquisition of the crankshaft rotation speed fluctuation physical quantity, whereby the misfire determination unit determines that a misfire has occurred in the internal combustion engine upon detecting all of: 
lowering of the rotation speed of the crankshaft at a first preceding timing based on a differential between a first preceding physical quantity and a second preceding physical quantity, the first preceding physical quantity being the physical quantity acquired at the first preceding timing, the second preceding physical quantity being the physical quantity acquired at a second preceding timing, the first preceding timing corresponding to the one kind of stroke before an acquisition timing at which the crankshaft rotation speed fluctuation physical quantity is acquired, the second preceding timing corresponding to the one kind of stroke before the first preceding timing, completion of the lowering of the rotation speed at the acquisition timing based on a differential between the crankshaft rotation speed fluctuation physical quantity and the first preceding physical quantity, completion of the lowering of the rotation speed corresponding to rising or maintaining of the rotation speed, and 
however the prior art of record fails to show or adequately teach
a situation where the rotation speed of the crankshaft at the second preceding timing is within a predetermined range based on a differential between a third preceding physical quantity and the second preceding physical quantity, the third preceding physical quantity being a physical quantity that is acquired at a third preceding timing corresponding to the one kind of stroke before the second preceding timing, wherein 
the predetermined range has an upper limit of a positive value, and a lower limit of a negative value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747